McLAUGHLIN, J.
In his petition for rehearing appellant insists that section 936 of the Political Code was repealed by the provisions of the county government act subsequently enacted. This point was made in the briefs, but was not noticed in the opinion filed, and hence we deem it proper to say that there is nothing in the point then and now urged. The county government act contains no provision relating to the payment of salaries in cases where an action to determine *266the right to an office is pending, and, as repeals by implication are not favored, the existing law relating to this particular subject was not repealed thereby.
The petition for a rehearing is denied.
We concur: Chipman, P. J.; Buckles, J.